[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION
After considering the testimony of the witnesses, the submitted exhibits, the applicable statutes and Practice Book sections, the court makes the following findings in regard to the plaintiff's motion for modification dated November 11, 2002:
(1) Paragraphs 1-3 of the plaintiff's motion have been proven true;
  (2) As to paragraph 4, the court finds that the plaintiff proved that the defendant consumed an unreasonable amount of alcohol immediately prior to transporting the children by motor vehicle;
  (3) As to paragraph 5, the court finds that the plaintiff proved that the defendant transported the children by motor vehicle on Interstate 84 at excessive speeds;
  (4) The plaintiff failed to prove the allegations contained in paragraph 6;
  (5) As to paragraph 7, the same contains opinion and is disregarded by the court.
Wherefore, finding a substantial change in circumstances, the court grants the plaintiff's motion for modification and enters the following orders, which the court deems to be in the children's best interests:
  1. The defendant shall submit to an alcohol evaluation within thirty (30) days of the date of this decision and thereafter make said evaluation available to the court and counsel. The defendant shall consult with Court Support Services to get the names of individuals qualified to perform said evaluation and select one of the names provided;
2. The defendant shall refrain from consuming alcohol for an eight (8) CT Page 1678 hour period prior to the defendant assuming custody and care of the minor children;
  3. The defendant shall not consume alcohol while the children are in her custody and care;
  4. The defendant, at her cost, shall have a governor, or comparable device, installed in the motor vehicle she uses to transport the children. Said device shall be set to limit the motor vehicle's speed to 65 m.p. h. Proof that the device was installed shall be provided to opposing counsel within thirty (30) days of this decision;
  5. The plaintiff shall provide all the transportation for the children to and from visitations. The pick ups and drop offs shall take place at the defendant's residence.
Bozzuto, J. CT Page 1679